Case 2:20-cv-01989-TLN-CKD Document12 Filed 02/08/21 Page 1of3

To : UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA, on February 2nd, 2021.
(am writing you regarding case 2:20-CV-01989-TLN-CKD

| have been informed by my internet provider that there is a subpoena to produce documents
identifying my name and address in connection with a copyright infringement. Related to IP Address
174.87.193.119 on 8/01/2020 05:44:37.

| formally oppose disclosure in court of this information, would like to file a motion to quash the
subpoena, and object to this subpoena on the basis that my wireless network is not password protected
and that my house is surrounded by vacation rentals. There are currently 5 vacation rentals within 100
feet of my house. It is highly possible that someone from one of these vacation rentals did download
copyright protected material and 1 am not sure how you would be able to identify the Unknown
Infringer.

FILED

FEB 08 2021

RICT CERT
K, U.S. DIST RNIA
EASTERN DISTRICT OF C

BY RPG SL ERE
Case 2:20-cv-01989-TLN-CKD Document 12 Filed 02/08/21 Page 2 of 3

INTHE UNITED STATES
DISTRCT COURT,
EASTERN DISTRICT OF
CALIFORNIA

Strike 3 Holdings, LLC CASE NO.: 2:20-cv-01989-
TLN-CKD

Plaintiff/Petitioner,
vs. John Doe subscriber assigned IP address 174.87.193.119,

Defendant/Respondent.

NOTICE OF CONFIDENTIAL INFORMATION WITHIN COURT FILING
Pursuant to Florida Rule of Judicial Administration 2.420{d}{2), | hereby certify:

(X)(1) | am filing herewith a document containing confidential information as
described in Rule 2.420(d)(1)(B) and that:

(a) The title/type of document | ,and
(b) ( X) the entire document is confidential, or

( ) the confidential information within the document is precisely located at:

 

OR

( }(2) A document was previously filed in this case that contains confidential
information as described in Rule 2.420(d)(1)(B), but a Notice of Confidential Information within
Court Filing was not filed with the document and the confidential information was not
maintained as confidential by the clerk of the court. 1 herfe]by notify the clerk that this
confidential information is located as follows:

(a) Title/type of document:___ Objection to
Subpoena ;

(b) Date of filing (if

 

known): 2/02/20 ;
(c) Date of
document: 2/02/20 ;

 

(d) Docket entry number: ;
Case 2:20-cv-01989-TLN-CKD Document12 Filed 02/08/21 Page 3 of 3

(e) (X ) Entire document is confidential, or

( ) Precise location of confidential information in document:

 

ou (er

Filer’s Signature

 

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a copy of the foregoing was furnished by (e-mail) (delivery) (mail}
(fax} on: (All parties and Affected Non-Parties. Note: If the name or address of a Party or
Affected Non-Party is confidential, DO NOT include such information in this Certificate of
Service. Instead, serve the State Attorney or request court Service. See Rule 2.420(k)).
February, the 2nd, 2021.

Dou (Ha

 

Filer’s Signature
Name
Address
Phone
Florida Bar No.
E-Mail address
